DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of pluripotent stem cells and SEQ ID NOS:34, 13, 121, 118, 82, and 37 in the reply filed on 5/20/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the species elections, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 27 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of cell, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/20/2022.
Claims 1-26, 28, and 29 are under consideration in this office action.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, provisional application No. 63/119512 (‘512), fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The claims recite a nucleic acid sequence encodings SERPINB9 protein”.  Provisional application ‘512 does not expressly or implicitly disclose these limitations.  As such, ‘512 does not provide adequate written description for the claims.  Therefore, the claims are denied the benefit of the earlier filing date of ‘512.  Therefore, the effective filing date of the instant claims is 6/23/2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-26, 28, and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of Allowed Application No. 17/538,566. Although the claims at issue are not identical, they are not patentably distinct from each other because genetically engineered cell and a method of making it are obvious variants.
Regarding instant claims 1, allowed claim 1 teaches an gene-edited engineered cell comprising a disruption in B2M gene; and an insertion of a first polynucleotide and a second polynucleotide in the disrupted B3m gene, the first polynucleotide encoding SERPINB2 protein and the second polynucleotide encoding an IL-15/IL-15Rα, wherein the cells expresses the SERPINB9 and IL-15/IL-15Rα and the cell has disrupted expression of B2M.  Allowed claim 1 does not recite a method of making this cell.  However, it would have been obvious to an artisan of ordinary skill at the time of the allowed claim that there are a finite number of possible art-established means of making the claimed cell, including a gRNA encoding target sequence for B2M to exact a disruption of in B2M and introduce the SERPINB2 sequence and the IL-15/IL-15Rα in the B2M site by homology direct recombination.  Thus the method of making the cell as claimed in claim 1 is obvious from the structural disclosure of the cell itself in allowed claim 1.
Regarding instant claim 2, allowed claim 1 does not disclosure the B2M target sequences as claimed.  However, the sequence of B2M was established in the prior art as was a means of making gene-editing nucleases that target any part of the B2M sequences.  As such, it would have been obvious to choose from a finite number of predictable possible target sequences in the known B2M sequence to predictably arrive at the sequences of instant claim 2 with a reasonable expectation of success.
Regarding instant claim 3, allowed claim 2 recites that same claim language as this claims.  Thus is an obvious variant.
Instant claims 4-6 have the same corresponding limitations as allowed claims 3-5.
Regarding claim 7, the sequences that encode the homology arm of the B2M claimed would have been an obvious variant of allowed claim 1 because the means of determining these sequences were long established in the prior art.  Thus claim 1 and the known gene editing art renders claim 7 obvious.
Regarding claim 8, allowed claim 1 discloses nucleotides encoding SEPINB29 and IL-15/IL-15Rα and means of making vectors for introduction into a cell of these two sequences by HRD were also established in the art prior.  As such, claim 1 renders claim 8 obvious as well.
Regarding claim 9-11, allowed claims 6 and 7 disclose the structural elements of a disrupted CIITA.  As discussed above, means of exacting this disruption using gene editing nucleases were established in the prior art.  As such, the structural components disclosed by allowed claims 6 and 7 render claims 9-11 obvious.
Regarding claims 12-26, 28, and 29, allowed claims 8-26 have corresponding structural language to those of the instant claims, rendering them obvious.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-26, 28, and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 9, 19, and 22 recite the genus, “RNA-guided nuclease”.  A review of the specification solely provides describes of one species member of this genus, which is a CRISPR/Cas9 nuclease.  This is consistent with the search of the art which only describes CRISR/Cas nucleases as form of RNA-guided nuclease.  As such, the specification fails to provide a representative number of species to described the complete structure of the claimed genus.  Further, the specification fails to describe structural features necessary for the genus, RNA-guided nuclease”.  As such the specification fails to describe the “RNA-guided nuclease” by its relevant features and characteristics, with CRISPR/Cas9 nuclease being the exception.  
“It is not sufficient for purposes of the written description requirement of Section 112 that the disclosure, when combined with the knowledge in the art, would lead one to speculate as to modifications that the inventor might have envisioned, but failed to disclose.” Lockwood v. American Airlines Inc., 41 USPQ2d 1961, 1966 (CAFC 1997).  
In the instant case the only example of a RNA-guided nuclease provided is CRISPR/Cas9.  Given the art also does not describe any other RNA-guided nucleases other than CRISPR/Cas system, an artisan would speculate as to which other RNA-guided nuclease the invention might have envisioned, possessed, and fail to disclose.  Thus, the genus, RNA-guided nuclease, fails to have adequate written description.
The remaining claims in the rejection are dependent claims.  Thus they indirectly recite the limitations that lack written description.

Examiner’s Comment
Closest prior art includes WO2020168300 (of record in IDS) describes engineered cells with a disruption in B2M, CISH, CIITA and introducing and expression of an exogenous IL15/IL15RA fusion protein.  However, it does not describe inserting a nucleic acid encoding SERPINB9 and IL15/IL15RA in the B2M genomic sequence of a cell as the claims require.  US2020/354673 (of record in IDS) describes disruption of CIITA and/or B2M genomic sequences and introduction of a nucleic acid encoding SERPINB9.  However, it does not disclose inserting a nucleic acid encoding SERPINB9 and IL15/IL15RA in the B2M genomic sequence of a cell as the claims require.  As such, the claims appear to be free of the art.


	No claim are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632